Citation Nr: 1434482	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for gouty arthritis.  


WITNESSESAT HEARING ON APPEAL

The Veteran, his wife, and a translator


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel






INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from April 1943 to March 1946, and in the Special Philippine Scout from August 1946 to May 1949.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran testified at a hearing in February 2013 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file.  

In September 2013, the Board remanded this claim for additional development and consideration.  All requested actions have been completed and the case has been returned to the Board.  

In September 2013, the Board referred the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastrointestinal bleeding to the Agency of Original Jurisdiction (AOJ).  The claim has not been adjudicated.  It is again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's gouty arthritis did not have its onset in service, manifest to a compensable degree within a year after separation from service, or causally manifest as a result of any event or incident of service.

CONCLUSION OF LAW

Gouty arthritis was not incurred in, aggravated by, or related to service, nor may in-service occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in March and April 2010 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision to deny service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Regarding his STRs, the RO determined that they are unavailable.  The Veteran was informed of the unavailability of his STRs by way of memoranda dated in September 2009 and June 2013.  The Veteran was also advised to submit any relevant records he had in his possession.  The Veteran's private treatment records and lay statements in support of his claim have been obtained.  Additionally, the Veteran was provided with a VA examination in January 2014.  The Board finds that the medical opinion is adequate as it is based on physical examination and review of the claims file and contains statements that are consistent with other objective evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Further, in obtaining the January 2014 VA examination, the Board finds there was substantial compliance with the September 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Finally, as previously noted, the Veteran testified before the undersigned in February 2013.  The Veteran provided testimony regarding why he believed his gouty arthritis is related to service and his spouse provided testimony as well.  In essence, the criteria required to establish service connection was addressed.  Additionally, the Veteran provided information regarding his treatment for gouty arthritis.  The Board also remanded the matter to obtain additional information.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran attributes his gouty arthritis to in-service weather exposure.  He contends that he began experiencing pain and numbness in his joints during service because of the wet conditions and cold temperatures.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Presumptive service connection for chronic diseases listed in 38 C.F.R. § 3.309(a) is established when the disease has become manifest to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Arthritis is listed as a chronic disease.  For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)); 38 C.F.R. § 3.309(a) (2013) (including "arthritis" as a chronic condition for which service connection may be established by continuity of symptoms); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board).  Continuing symptoms, not treatment, must be the focus of the evidentiary analysis.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

As indicated, the Veteran's service treatment records are unavailable.  See September 2009 and June 2013 Memoranda of Formal Finding of Unavailability of Service Treatment Records.  In cases where records in VA's custody were destroyed or lost, the Board has a heightened obligation to explain the reasons and bases for its findings and conclusions and to consider the benefit of the doubt rule.  Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

At the outset, the Board acknowledges the 2010 hospital reports and a November 2013 Medical Certificate from Benguet General Hospital noting that the Veteran has gouty arthritis.  Thus, the Veteran has a current disability and the disposition of the matter turns on whether the Veteran's disability is in any way related to service or any event of service.

The Veteran asserts that his gouty arthritis had its onset in service, specifically to his exposure to cold weather.  At the hearing before the undersigned, he testified that he had joint pain in his knees, ankles, feet, and shoulders during service.  He also states that he has had such symptoms since his separation from service.  While the Veteran is competent to report that he had symptoms he felt were related to gouty arthritis during his active service, or since service, he is not competent to report that his in-service symptoms resulted in his current diagnosis of gouty arthritis.  Similarly, the Veteran is not competent to provide a medical nexus for his disorder.  Given the medical complexity of the diagnosis at issue, medical expertise is required to create such a causal nexus.  The Veteran does not possess such expertise.  Thus, the Veteran's lay assertions are not competent or sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  

Additionally, the Board finds that the Veteran's allegations of having joint pain in his knees, ankles, feet, and shoulder during service and continuing symptoms since service, while competent, lack credibility.  Specifically, when the Veteran submitted a claim for compensation benefits in 2000, which is decades after service he claimed the disability for which he was seeking benefits was a fractured right wrist, forearm and elbow, which had occurred while in service.  The Board finds that had the Veteran experienced the joint pain in his knees, ankles, feet, and shoulder in service, for which he was hospitalized, as he now claims, he would have included these symptoms as part of his 2000 claim for benefits, since he was documenting joint pain/injury that had its onset in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (noting that, under the Federal Rules of Evidence, "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  For this reason, the Board finds that the Veteran's own prior statements do not support his current assertions and weigh against his claim.  

The Veteran's February 1946 Affidavit For Philippine Army Personnel report reflects that he was hospitalized for malaria.

Following his separation from service, while hospital reports dated in 2010 from the Veterans' Regional Hospital show a diagnosis of gouty arthritis and as noted, the November 2013 medical certificate indicates the Veteran suffers from gouty arthritis, these private medical records do not contain a medical nexus opinion as to the etiology of his disorder.  Also, private medical records show that when the Veteran was seen in November 2002, he reported low back pain and associated numbness in the right lower extremity, left shoulder, and left knee and ankle pain and swelling for the last six months.  The past medical history did not include a notation of gouty arthritis.  This evidence tends to show that the Veteran's joint pain occurred decades after service discharge.  The lengthy time period between the Veteran's service and treatment for symptoms of gouty arthritis is a factor that also weighs against his claim.  Mense v. Derwinski, 1. Vet. App. 354 (1991).

Finally, the Veteran underwent a VA examination in January 2014, which confirmed the diagnosis of gouty arthritis.  Following a review of the claims file and a physical examination of the Veteran, the examiner concluded the Veteran's gouty arthritis was not due to or a result of the Veteran's military service.  The examiner noted that the Veteran was treated for malaria during service and there was no indication that he was also suffering from gouty arthritis.  The examiner added that there is no medical evidence to show the Veteran was diagnosed with gouty arthritis within one year from his separation form service.  The examiner found that the Veteran's gouty arthritis was diagnosed in 2009.  There are no contrary opinions of record, and the examiner's opinion is consistent with the other objective and more credible evidence of record.  

The weight of the evidence demonstrates that the Veteran's gouty arthritis began many years after his active service and was not caused by any incident of service.  The Veteran's appellate assertions are not credible for the reasons explained above and, alternatively, are outweighed by the more persuasive objective evidence of record.  The Board therefore concludes that the preponderance of the evidence is against the Veteran's claim for service connection for gouty arthritis, and the benefit-of-the-doubt doctrine is not for application.  The appeal is denied.



ORDER

Service connection for gouty arthritis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


